Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on May 10, 2022 have been received.
Claims 1, 3, 4, 6, 8, 9 and 14-22 are pending in this application, claims 1, 3, 4, 6, 8, 9 and 14-21 are withdrawn from further consideration and claim 22 is being examined on the merits to the extent it reads on the elected species of an enzyme cocktail comprising “Dispersin B and cellulase and DNase”, a species of microbicidal molecule “fluoroquinolone”, and a species of bacteria “Staphylococcus aureus”.

Answer to Arguments and Declaration of Michel Delmée under 1.132:

Applicant’s arguments and the Declaration of Michel Delmée under 1.132 and the evidence, i.e., Exhibit B, are considered and are persuasive therefore the rejection of claim 22  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn.

With respect to the rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (2012) in view of Meng et al. and of Loiselle et al., Applicant’s arguments and the Declaration of Michel Delmée filed under 1.132 are considered but are not persuasive for the following reasons:

Applicant argues (p. 7 paragraphs 2-3 of Remarks filed on 05/10/2022) and Declarant (points 11-13) that, Kaplan fail to anticipate two claim features, (i) the subject is a mammal, and (ii) the post-implantation infection. These arguments are considered but are not persuasive because the rejection of claim 22 over Kaplan is not an anticipation rejection but an obviousness rejection. 
In addition, applicant’s own specification paragraphs [0029} and [0034] (copied below) state that the claimed treatment is an in-situ treatment around the implantation site in the mammalian bodies where the biofilm forms.
“[0034] Treatment based on use of a composition according to the invention has also been identified as allowing, in a surprising way, an effective and quick treatment of post-implantation infections of mammalian bodies, in particular the human body, related to the presence of biofilms, to be carried out, i.e. an in-situ treatment at the place where the infection developed (at the implantation site), without involving any surgical procedure and without damaging the tissues and/or internal mucosa in the body in an irreversible manner (deterioration, breakdown, toxicity, etc.). For example, in the event of a urinary catheter whose implantation leads to an infection (urinary infection) related to the presence of biofilm, it is envisaged that the composition according to the invention could be injected into the urinary catheter so that the latter is flooded to simultaneously eliminate the biofilm forming the source of the infection and treat the infection. In the case of a prosthesis, for example a knee prosthesis, an in-situ treatment of the infection, which would be caused by the development of biofilm on and around the prosthesis, could be carried out by simple infiltration or injection (intra-articular injection, for example) of the composition according to the invention at the knee.”

In this case, as indicated in the previous Office action, Kaplan et al. teach administering a therapeutically effective amount of a composition comprising mixture of Dispersin B and DNase (non-elected species) and at least one microbicidal molecule selected from the group consisting of glycopeptides, aminoglycosides, … (a non-elected species of microbicidal molecule), and the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed by bacteria species selected from the species group consisting of Staphylococcus aureus species (elected species) (composition comprising rhDNase, Dispersin B, and vancomycin/an aminoglycoside or tobramycin/a glycopeptide exhibits potent antibiofilm against S. aureus biofilm, and further treatment of biofilms with 10 mg/ml rhDNase prior to addition of the biocide resulted in a 4-5 log unit increase in bacterial killing, the combination of dispersin B and rhDNase is more efficient than either enzyme alone in inhibiting Staphylococcus aureus) (See for example, p. 2 Reagents and p. 3 1st paragraph, p. 4 “Results” continued on p. 5, p. 11 Figure 4. and related descriptions, and p. 6 2nd paragraph).
Regarding administering the composition to a mammalian body post-implantation, Kaplan et al. teach rhDNase efficiently inhibits S. aureus biofilm formation, and disperses pre-formed S. aureus biofilms in vitro.  Kaplan et al. teach rhDNase ,efficiently inhibits S. ae rhDNase sensitizes S. aureus biofilms to biocide killing in vitro, and sensitizes S. aureus cells to antibiotic killing in vivo. Furthermore, the combination of rhDNase and dispersin B is more efficient than either enzyme alone in inhibiting S. epidermidis (non-elected species) biofilm formation in the absence or presence of antibiotics in vitro. Thus, rhDNase, either alone or in combination with antimicrobial agents have potential applications in prevention and treatment of staphylococcal biofilm infections, such as those associated with medical implants (see for example, p. 6 1st -3rd paragraphs), and rhDNase significantly increased the survival of S. aureus-infected C. elegans nematodes treated with tobramycin compared to nematodes treated with tobramycin alone in vivo (see for example, p. 4 "Results" 4th paragraph and p. 10 Figure 3 and description). 
Although, Kaplan et al. use C. elegans in vivo infection model, however as indicated previously Kaplan et al. teach application of DNase/enzyme-based antibiofilm therapy for the prevention and treatment of staphylococcal biofilm infections associated with mammalian body, i.e., cystic fibrosis, chronic wounds and medical implants (see p. 6 2nd paragraph and Abstract). 

In addition, applicant's and Declarant arguments that Kaplan et al. fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., treatment have been applied only after 24 hours after implantation, etc., are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues (p. 8 of Remarks) and Declarant (points 15 and 16) argue that Kaplan et al. did not combine Dispersin B with DNase, and Dispersin B is of no interest to treat S. aureus biofilms, these arguments are not persuasive because S. epidermis  although is a non-elected species of bacteria but is among the post-implantation infection causing bacteria listed in the markush grouping recited in claim 22.
In addition, applicant’s own specification paragraph [0007] (copied below) states biofilm develops by mixed bacterial strains.
[0007] Secondly, a biofilm is mixed in that it is initially developed by certain bacterial strains, but it may accommodate others, these strains living and developing in colonies. However, these colonies promote communication between bacteria and, among other things, the exchange and spreading of resistance genes carried by certain bacteria. The biofilms formed by these gene exchanges are thus more difficult to eliminate and increasingly powerful means of disinfection or treatment must be resorted to, which, however, frequently encounter major problems of resistance and/or tolerance.

Moreover, before the effective filing date of the invention it was known in the art that both DNase and dispersin B inhibit S. aureus biofilm formation (see for example, p. 472 FIG. 1(A) and related descriptions, and Abstract of Izano et al., APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Jan. 2008, Vol. 74, No. 2, p. 470–476, “Exhibit C”). Therefore, combining two enzymes taught by the prior art to be anti S. aureus biofilm agent, would have been obvious.

Applicant argues (p. 9-10 of Remarks) and Declarant (points 17-33) arguments against references individually regarding combining cellulase with DNase and dispersin B enzymes to treat post-implantation infections are considered but are not persuasive because, as stated previously, Meng et al. teach antibacterial activity of cellulase against pathogenic S. aureus (see for example, p. 310 left-hand column 2nd paragraph lines 1-3, and Abstract). 

In addition, applicant's and Declarant arguments that Kaplan et al. fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., optimal pH and temperature, administration route, etc., are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, applicant’s own specification (for example, paragraph [0007] and [0036]) state that biofilm causing post-implantation infection develops by mixed bacterial species and strains. 
Furthermore, Loiselle et al. teach cellulase inhibits biofilm formation by bacteria commonly found in medical implant sites, i.e., P. aeruginosa, one of the non-elected species of the claimed Markush group in claim 22, which recites a list of alternatively useable members, and further teach cellulase is effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants (see for example, p. 83 right-hand column 1st paragraph below Figure 5 legend), and (p. 85 left-hand column last paragraph-continued on right-hand column, and Abstract).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing cellulase’s antibacterial activity against pathogenic S. aureus (taught by Meng et al), and further knowing that cellulase inhibited biofilm formation by bacteria commonly found in medical implant sites and was effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants (as taught by Loiselle et al.), would have been motivated to add cellulase taught by the prior art to be effective against pathogenic S. aureus and inhibits biofilm formation by bacteria commonly found in medical implant sites (combined teachings of Meng and Loiselle et al.) to the composition taught by Kaplan et al. with a reasonable expectation of success in administering a therapeutically effective amount of a composition comprising mixture of Dispersin B, DNase and cellulase and at least one microbicidal molecule and wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed post-implantation by bacteria species selected from the species group consisting of Staphylococcus aureus species. Because, Kaplan et al. teach rhDNase efficiently inhibits S. aureus biofilm formation, and disperses pre-formed S. aureus biofilms in vitro, rhDNase sensitizes S. aureus biofilms to biocide killing in vitro, and sensitizes S. aureus cells to antibiotic killing in vivo, and the combination of rhDNase and dispersin B is more efficient than either enzyme alone in inhibiting S. epidermidis (non-elected species) biofilm formation in the absence or presence of antibiotics in vitro. Thus, rhDNase, either alone or in combination with antimicrobial agents have potential applications in prevention and treatment of staphylococcal biofilm infections, such as those associated with medical implants. Because Meng et al. teach antibacterial activity of cellulase against pathogenic S. aureus, and further because Loiselle et al. teach cellulase inhibit biofilm formation by bacteria commonly found in medical implant sites (i.e., P. aeruginosa, a non-elected species of the markush grouping), cellulase is effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants.
The 103 rejection is maintained for the reasons mentioned above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kaplan et al. (2012) in view of Meng et al. (Letters in Applied Microbiology, 2014, Vol. 59, p. 306-312) and of Loiselle et al. (The Journal of Bioadhesion and Biofilm Research, Biofouling, 2003, Vol. 19, No. 2, p. 77-85), and previously cited Burgess et al. (US 2013//0052250).

Regarding claim 22, Kaplan et al. teach a method of treatment for post-implantation infections comprising: administering a therapeutically effective amount of a composition comprising mixture of Dispersin B and DNase (non-elected species) and at least one microbicidal molecule selected from the group consisting of glycopeptides, aminoglycosides, … (a non-elected species of microbicidal molecule), and wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed by bacteria species selected from the species group consisting of Staphylococcus aureus species (elected species) (composition comprising rhDNase, Dispersin B, and vancomycin/an aminoglycoside or tobramycin/a glycopeptide exhibits potent antibiofilm against S. aureus biofilm, and further treatment of biofilms with 10 mg/ml rhDNase prior to addition of the biocide resulted in a 4-5 log unit increase in bacterial killing, the combination of dispersin B and rhDNase is more efficient than either enzyme alone in inhibiting Staphylococcus aureus) (See for example, p. 2 Reagents and p. 3 1st paragraph, p. 4 “Results” continued on p. 5, p. 11 Figure 4. and related descriptions, and p. 6 2nd paragraph).

Regarding administering the composition to a mammalian body post-implantation, Kaplan et al. teach rhDNase efficiently inhibits S. aureus biofilm formation, and disperses pre-formed S. aureus biofilms in vitro. In addition, rhDNase sensitizes S. aureus biofilms to biocide killing in vitro, and sensitizes S. aureus cells to antibiotic killing in vivo. Furthermore, the combination of rhDNase and dispersin B is more efficient than either enzyme alone in inhibiting S. epidermidis (non-elected species) biofilm formation in the absence or presence of antibiotics in vitro. Thus, rhDNase, either alone or in combination with antimicrobial agents have potential applications in prevention and treatment of staphylococcal biofilm infections, such as those associated with medical implants (see for example, p. 6 1st -3rd paragraphs), and rhDNase significantly increased the survival of S. aureus-infected C. elegans nematodes treated with tobramycin compared to nematodes treated with tobramycin alone in vivo (see for example, p. 4 "Results" 4th paragraph and p. 10 Figure 3 and description). Kaplan et al. therefore envisaged the administering to a mammalian body post-implantation.
Regarding the composition is sterile, Kaplan et al. also teach aseptical conditions including rinsing with sterile water (see for example, p.3 1st paragraph “Biofilm killing assay”).

Kaplan et al. do not teach the composition contains cellulase in addition to DNase and Dispersin B, and a fluoroquinolone (the elected species of microbicidal molecule).

However, as indicated above Kaplan et al. teach composition comprising DNase and dispersin B and at least one microbicidal molecule selected from the group consisting of glycopeptides and aminoglycoside (nonelected species).
Moreover, Meng et al. teach antibacterial activity of cellulase against pathogenic S. aureus (see for example, p. 310 left-hand column 2nd paragraph lines 1-3, and Abstract).
Further motivation to use cellulase in combination with other biofilm degrading enzymes is in Loiselle et al. who teach cellulase inhibit biofilm formation by bacteria commonly found in medical implant sites, i.e., P. aeruginosa (a non-elected species), cellulase is effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants (see for example, p. 83 right-hand column 1st paragraph below Figure 5 legend), and (p. 85 left-hand column last paragraph-continued on right-hand column, and Abstract).
Moreover, regarding fluoroquinolones (the elected species), before the effective filing date previously cited Burgess et al. teach a composition comprising fluoroquinolones (e.g., ciprofloxacin) and DNase for treatment of S. aureus infections and biofilm reduction (see for paragraphs [0105]-[0107] and [0114]).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing the antibacterial activity of cellulase against pathogenic S. aureus (taught by Meng et al), and further knowing that cellulase inhibited biofilm formation by bacteria commonly found in medical implant sites and was effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants (as taught by Loiselle et al.), would have been motivated to add cellulase taught by the prior art to be effective against pathogenic S. aureus and inhibits biofilm formation by bacteria commonly found in medical implant sites (combined teachings of Meng and Loiselle et al.) to the composition taught by Kaplan et al. with a reasonable expectation of success in administering a therapeutically effective amount of a composition comprising mixture of Dispersin B, DNase and cellulase and at least one microbicidal molecule and wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed post-implantation by bacteria species selected from the species group consisting of Staphylococcus aureus species. Because, Kaplan et al. teach rhDNase efficiently inhibits S. aureus biofilm formation, and disperses pre-formed S. aureus biofilms in vitro, rhDNase sensitizes S. aureus biofilms to biocide killing in vitro, and sensitizes S. aureus cells to antibiotic killing in vivo, and the combination of rhDNase and dispersin B is more efficient than either enzyme alone in inhibiting S. epidermidis (non-elected species) biofilm formation in the absence or presence of antibiotics in vitro. Thus, rhDNase, either alone or in combination with antimicrobial agents have potential applications in prevention and treatment of staphylococcal biofilm infections, such as those associated with medical implants. Because Meng et al. teach antibacterial activity of cellulase against pathogenic S. aureus, and further because Loiselle et al. teach cellulase inhibit biofilm formation by bacteria commonly found in medical implant sites, i.e., P. aeruginosa (a non-elected species), cellulase is effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants.
In addition, substituting the microbicidal molecule fluoroquinolone taught by the prior art for the same purpose of reducing biofilm (teachings of Burgess et al.) for the microbicidal molecule in the composition and method taught by Kaplan et al. would have been obvious and would have been within the capabilities of a person of ordinary skill in the art before the effective filing date of the invention. Because Burgess et al. teach a composition comprising fluoroquinolones (e.g., ciprofloxacin) and DNase for treatment of S. aureus infections and biofilm reduction.


	Conclusions:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651